DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 35-39 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/2022.
Claims 21-34 and 40-43 are pending and under examination.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 21, 23, 25-28, 30, 32-34 of the pending application 16/735027 filed on 03/18//2022 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 5, 7, 6, 9, 13, 13, 15, 14, 17 of the issued patent US 10,580,405 B1 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same system for granting a remote controlling of a device. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for granting a remote controlling of a device as recited in the issued patent US 10,580,405 B1 to grant a remote controlling of a device as claimed in the pending application 16/735027.

Pending Application 16/735027
Issued Patent US 10,580,405 B1
21. (Previously Presented) A computer-implemented method, comprising: 
 	receiving audio data originating from a first device associated with a first user profile;
performing speech processing using the audio data to determine that the audio data corresponds to a command to perform an action associated with a second user profile that is associated with a second device, the second user profile being different than the first user profile;
determining that the command received from the first device is permitted with respect to the second user profile; and 
causing the command to be executed.  
5. A computer-implemented method, comprising: 
 	receiving first audio data associated with a communication from a first device to a second device, the first audio data originating from the first device that is associated with a first user profile; 
 	performing speech processing using the first audio data to determine that the first audio data corresponds to a command to perform an action associated with a second user profile that is associated with the second device, the second user profile being different than the first user profile; 
 	determining that the first device is granted remote control of the second user profile; and
 	executing the command, comprising at least one of: (a) performing the action, or (b) determining, based on the second user profile, a recipient device configured to perform the action, the recipient device associated with the second user profile, and sending an instruction to the recipient device to perform the action. 
23. (Previously Presented) The computer-implemented method of claim 21, wherein determining that the command received from first device is permitted with respect to the second user profile comprises: 
 	determining the command is permitted for a grant of remote control with respect to the second user profile.  
5. A computer-implemented method, comprising: 
 	receiving first audio data associated with a communication from a first device to a second device, the first audio data originating from the first device that is associated with a first user profile; 
 	performing speech processing using the first audio data to determine that the first audio data corresponds to a command to perform an action associated with a second user profile that is associated with the second device, the second user profile being different than the first user profile; 
 	determining that the first device is granted remote control of the second user profile; and
 	executing the command, comprising at least one of: (a) performing the action, or (b) determining, based on the second user profile, a recipient device configured to perform the action, the recipient device associated with the second user profile, and sending an instruction to the recipient device to perform the action. 
25. (Previously Presented) The computer-implemented method of claim 21, further comprising:
 receiving, from the second device, an indication authorizing remote control with respect to the second user profile.  
7. The computer-implemented method of claim 5, further comprising: 
 	receiving second audio data originating from the second device; 
 	performing speech processing using the second audio data to determine that the second audio data corresponds to a second command to grant remote control of the second user profile to the first device; and 
 	storing an indication in the first user profile associated with the first device, the indication indicating that audio data originating from the first device is to be associated with the second user profile. 
26. (Previously Presented) The computer-implemented method of claim 21, wherein causing the command to be executed comprises: 
determining, based on the second user profile, a recipient device configured to perform the action, the recipient device associated with the second user profile; and 
sending an instruction to the recipient device to perform the action.  
6. The computer-implemented method of claim 5, further comprising: 
 	determining, based on the second user profile, that the second device is the recipient device; and 
 	sending the instruction to the second device to perform the action. 

27. (Previously Presented) The computer-implemented method of claim 21, wherein determining that the command received from first device is permitted with respect to the second user profile comprises: 
determining that a speaker identifier is associated with granted remote control of the second user profile; and 
determining, using voice recognition, that the audio data is associated with the speaker identifier.  
9. The computer-implemented method of claim 5, further comprising: 
 	determining that the first device is granted remote control of the second user profile;
determining a first user associated with the first device; 
 	associating a speaker identifier corresponding to the first user with the second user profile; and 
 	determining, using voice recognition, that the speaker identifier is associated with the first audio data. 
28. (Previously Presented) A system, comprising: 
at least one processor; and 
at least one memory comprising instructions that, when executed by the at least one processor, cause the system to: 
 	receive audio data originating from a first device associated with a first user profile;
perform speech processing using the audio data to determine that the audio data corresponds to a command to perform an action associated with a second user profile that is associated with a second device, the second user profile being different than the first user profile;
determine that the command received from the first device is permitted with respect to the second user profile; and cause the command to be executed.  
13. A system comprising: 
 	at least one processor; and 
 	memory including instructions operable to be executed by the at least one processor to perform a set of actions to configure the system to: 
 	receive first audio data associated with a communication from a first device to a second device, the first audio data originating from the first device that is associated with a first user profile; 
 	perform speech processing using the first audio data to determine that the first audio data corresponds to a command to perform an action associated with a second user profile that is associated with the second device, the second user profile being different than the first user profile; 
 	determine that the first device is granted remote control of the second user profile; and execute the command, comprising at least one of: (a) perform the action, or (b) determine, based on the second user profile, a recipient device configured to perform the action, the recipient device associated with the second user profile, and 
send an instruction to the recipient device to perform the action. 
30. (Previously Presented) The system of claim 28, wherein the instructions that cause the system to determine that the command received from first device is permitted with respect to the second user profile comprise instructions that, when executed by the at least one processor, further cause the system to: 
 	determine the command is permitted for a grant of remote control with respect to the second user profile.  
13. A system comprising: 
 	at least one processor; and 
 	memory including instructions operable to be executed by the at least one processor to perform a set of actions to configure the system to: 
 	receive first audio data associated with a communication from a first device to a second device, the first audio data originating from the first device that is associated with a first user profile; 
 	perform speech processing using the first audio data to determine that the first audio data corresponds to a command to perform an action associated with a second user profile that is associated with the second device, the second user profile being different than the first user profile; 
 	determine that the first device is granted remote control of the second user profile; and execute the command, comprising at least one of: (a) perform the action, or (b) determine, based on the second user profile, a recipient device configured to perform the action, the recipient device associated with the second user profile, and 
send an instruction to the recipient device to perform the action. 
32. (Previously Presented) The system of claim 28, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 	receive, from the second device, an indication authorizing remote control with respect to the second user profile.  
15. The system of claim 13, wherein the system is further configured to: 
 	receive second audio data originating from the second device; 
 	perform speech processing using the second audio data to determine that the second audio data corresponds to a second command to grant remote control of the second user profile to the first device; and 
 	storing an indication in the first user profile associated with the first device, the indication indicating that audio data originating from the first device is to be associated with the second user profile. 
33. (Previously Presented) The system of claim 28, wherein the instructions that cause the system to cause the command to be executed comprise instructions that, when executed by the at least one processor, further cause the system to: 
 	determine, based on the second user profile, a recipient device configured to perform the action, the recipient device associated with the second user profile; and 
 	send an instruction to the recipient device to perform the action.  
14. The system of claim 13, wherein the system is further configured to: 
 	determine, based on the second user profile, that the second device is the recipient device; and 
 	send the instruction to the second device to perform the action. 

34. (Previously Presented) The system of claim 28, wherein the instructions that cause the system to determine that the command received from first device is permitted with respect to the second user profile comprise instructions that, when executed by the at least one processor, further cause the system to: 
 	determine that a speaker identifier is associated with granted remote control of the second user profile; and 
 	determine, using voice recognition, that the audio data is associated with the speaker identifier.  
17. The system of claim 13, wherein the system is further configured to: 
 	determine that the first device is granted remote control of the second user profile;
 	determine a first user associated with the first device; 
 	associate a speaker identifier corresponding to the first user with the second user profile; and 
 	determine, using voice recognition, that the speaker identifier is associated with the first audio data. 


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 21-34 and 40-43 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Alfred et al. (US 2009/0112602 A1.)

	With respect to Claim 21, Alfred et al. disclose 
 	A computer-implemented method, comprising: 
 	receiving audio data originating from a first device associated with a first user profile (Alfred et al. [0033] the utterance 210 received by the system 200 is converted to a digital signal using the ASR module 220, Fig. 3 element 210 utterance, element 310 first user profile);
performing speech processing using the audio data to determine that the audio data corresponds to a command to perform an action associated with a second user profile that is associated with a second device (Alfred et al. Fig. 3 element 220, [0034] A parent creates two profiles on the network, one parent profile 532, and one children’s profile 534. The child then attempts to access the television 530, but in order to access the television the child needs to use the children’s profile 534 created by the parent profile, [0028] Fig. 2 represents an embodiment of the present invention where a device is controlled by the user calling into the system 200 from a telephone, either land-line, cellular, or VoIP or any other communication system to access a user profile 230 that allows the user to control a device 240), the second user profile being different than the first user profile (Alfred et al. Fig. 3 element 310 First user profile, element 320 second user profile. [0033] One example of using this hierarchy is a parent creating one user profile for themselves and one user profile for their children. Another example is a boss creating one profile for him or herself and then control the access granted to each of the divisions under his or her control);
determining that the command received from the first device is permitted with respect to the second user profile (Alfred et al. [0028] The user’s utterance 210 is converted to a text or digital signal by an automatic speech recognition (ASR) module 220. The text or digital signal is any signal that can be recognized by the system 200 and used to implemented the commands of the user. Control to the device 240 is governed by the device identifiers that convert the digital signal from the ASR module 220, to a device specific control language that the system 200 uses to control the device 240. Based on the text resulting from the user’s call, the system 200 identifies what device 240 is to be controlled, [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510); and 
causing the command to be executed (Alfred et al. [0028] Once the device 240 is identified, the instructions are given to the device 240, and the device 240 executes the command.)

 	With respect to Claim 22, Alfred et al. disclose
	wherein determining that the command received from first device is permitted with respect to the second user profile comprises: 
processing data associated with the second user profile to determine the first user profile is granted remote control of the second user profile (Alfred et al. [0034] The child the attempts to access the television 530, but in order to access the television the child needs to use the children’s profile 534 created by the parent profile. The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534,  [0042] In the present embodiment the user associated with the second user profile attempts to access the identifiers within the second user profile 320. The second user profile 320 recognizes that in order for the user associated with the second user profile to gain access to the identifiers, access mush be granted by the user associated with the first user profile.)

With respect to Claim 23, Alfred et al. disclose
  	wherein determining that the command received from first device is permitted with respect to the second user profile comprises: 
 	determining the command is permitted for a grant of remote control with respect to the second user profile (Alfred et al. [0042] In this embodiment, the first user profile 310 directly controls access to the identifiers and grants or denies access via a first user command 710 that allows or denies the second user profile access to the specified device identifier.)

With respect to Claim 24, Alfred et al. disclose
 	further comprising:
receiving second audio data associated with the second user profile (Alfred et al. [0040] The system 200 controls access by checking that the user associated with the second user profile has met the criterion for access. This happens by the system accepting the utterance from the user associated with the second user profile 320); and 
 	performing speech processing on the second audio data to determine a request to authorize remote control with respect to the second user profile (Alfred et al. [0040] The system 200 controls access by checking that the user associated with the second user profile has met the criterion for access. This happens by the system accepting the utterance from the user associated with the second user profile 320 and converting it into a digital signal using the ASR 220. The second user profile 320 then recognizes that there is an access parameter 610 created by the first user profile. The second user profile 320 then generates a query via the synthesizer 420 to elicit information to test if the user has met the criterion of the access parameter 610. The user then responds to the query which is received as an utterance 210 into the system 200 and converted into a digital signal by the ASR 220. The second user profile 320 then checks the response to the query against the criterion of the access parameter 610. If the criterion is met, access is granted, if the criterion is not met, access is denied, [0052] The method may also further include receiving a request for access from a user associated with the at least one second user profile, converting the request for access to an evaluation text using the automatic speech recognition module and evaluating the evaluation text for meeting the at least one access parameter, wherein an evaluation result is generated that contains an allowance or denial of access to the device. Yet another aspect of the embodiment includes converting the evaluation text to an evaluation request text using the identifiers, generating an evaluation request from the evaluation request text, communicating the evaluation request to a user associated with the at least first user profile, receiving an evaluation answer from the user associated with the at least first user profile, determining whether the evaluation answer is an allowance or denial and, if the evaluation answer is an allowance, granting access to the identifiers, if the evaluation answer is a denial, denying access to the identifiers.)

With respect to Claim 25, Alfred et al. disclose
further comprising:
receiving, from the second device, an indication authorizing remote control with respect to the second user profile (Alfred et al. [0028] Fig. 2 represents an embodiment of the present invention where a device is controlled by the user calling into the system 200 from a telephone, either land-line, cellular, or VoIP or any other communication system to access a user profile 230 that allows the user to control a device 240, [0035] the parent may say, “Access John’s profile and remove the television, [0042] The system can also allow the first user to control access to the identifiers of the second user.)

With respect to Claim 26, Alfred et al. disclose
wherein causing the command to be executed comprises: 
determining, based on the second user profile, a recipient device configured to perform the action, the recipient device associated with the second user profile (Alfred et al. [0028] [0028] The user’s utterance 210 is converted to a text or digital signal by an automatic speech recognition (ASR) module 220. The text or digital signal is any signal that can be recognized by the system 200 and used to implemented the commands of the user. Control to the device 240 is governed by the device identifiers that convert the digital signal from the ASR module 220, to a device specific control language that the system 200 uses to control the device 240. Based on the text resulting from the user’s call, the system 200 identifies what device 240 is to be controlled, [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510) ; and 
sending an instruction to the recipient device to perform the action (Alfred et al. [0028] Once the device 240 is identified, the instructions are given to the device 240, and the device 240 executes the command.)

With respect to Claim 27, Alfred et al. disclose
wherein determining that the command received from first device is permitted with respect to the second user profile comprises: 
determining that a speaker identifier is associated with granted remote control of the second user profile (Alfred et al. [0045] Another embodiment of the system 200 is where the user profile 230 is protected by security features in order to protect the user profile 230 from being misused or misappropriated. Security features are commonly known and can be anything from personal pin numbers for each user profile or a spoken password. A further feature of this embodiment could include the use of voice identification software that recognizes the user's voice in order to grant access to the user profile. This combines the higher security of voice recognition with a password in order to create an added layer of security to protect access to private information); and 
determining, using voice recognition, that the audio data is associated with the speaker identifier (Alfred et al. [0045] Another embodiment of the system 200 is where the user profile 230 is protected by security features in order to protect the user profile 230 from being misused or misappropriated. Security features are commonly known and can be anything from personal pin numbers for each user profile or a spoken password. A further feature of this embodiment could include the use of voice identification software that recognizes the user's voice in order to grant access to the user profile. This combines the higher security of voice recognition with a password in order to create an added layer of security to protect access to private information.)

With respect to Claim 28, Alfred et al. disclose
A system, comprising: 
at least one processor (Alfred et al. Fig. 1 element 120 processor); and 
at least one memory comprising instructions that, when executed by the at least one processor (Alfred et al. Fig. 1 element 130 memory), cause the system to: 
 	receive audio data originating from a first device associated with a first user profile (Alfred et al. [0033] the utterance 210 received by the system 200 is converted to a digital signal using the ASR module 220, Fig. 3 element 210 utterance, element 310 first user profile);
perform speech processing using the audio data to determine that the audio data corresponds to a command to perform an action associated with a second user profile that is associated with a second device(Alfred et al. Fig. 3 element 220, [0034] A parent creates two profiles on the network, one parent profile 532, and one children’s profile 534. The child then attempts to access the television 530, but in order to access the television the child needs to use the children’s profile 534 created by the parent profile, [0028] Fig. 2 represents an embodiment of the present invention where a device is controlled by the user calling into the system 200 from a telephone, either land-line, cellular, or VoIP or any other communication system to access a user profile 230 that allows the user to control a device 240), the second user profile being different than the first user profile (Alfred et al. Fig. 3 element 310 First user profile, element 320 second user profile. [0033] One example of using this hierarchy is a parent creating one user profile for themselves and one user profile for their children. Another example is a boss creating one profile for him or herself and then control the access granted to each of the divisions under his or her control);
determine that the command received from the first device is permitted with respect to the second user profile (Alfred et al. [0028] The user’s utterance 210 is converted to a text or digital signal by an automatic speech recognition (ASR) module 220. The text or digital signal is any signal that can be recognized by the system 200 and used to implemented the commands of the user. Control to the device 240 is governed by the device identifiers that convert the digital signal from the ASR module 220, to a device specific control language that the system 200 uses to control the device 240. Based on the text resulting from the user’s call, the system 200 identifies what device 240 is to be controlled, [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510); and 
cause the command to be executed (Alfred et al. [0028] Once the device 240 is identified, the instructions are given to the device 240, and the device 240 executes the command.)

With respect to Claim 29, Alfred et al. disclose
 	wherein the instructions that cause the system to determine that the command received from first device is permitted with respect to the second user profile comprise instructions that, when executed by the at least one processor, further cause the system to: 
 process data associated with the second user profile to determine the first user profile is granted remote control of the second user profile (Alfred et al. [0034] The child the attempts to access the television 530, but in order to access the television the child needs to use the children’s profile 534 created by the parent profile. The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534,  [0042] In the present embodiment the user associated with the second user profile attempts to access the identifiers within the second user profile 320. The second user profile 320 recognizes that in order for the user associated with the second user profile to gain access to the identifiers, access mush be granted by the user associated with the first user profile.)

 With respect to Claim 30, Alfred et al. disclose
wherein the instructions that cause the system to determine that the command received from first device is permitted with respect to the second user profile comprise instructions that, when executed by the at least one processor, further cause the system to: 
 	determine the command is permitted for a grant of remote control with respect to the second user profile (Alfred et al. [0042] In this embodiment, the first user profile 310 directly controls access to the identifiers and grants or denies access via a first user command 710 that allows or denies the second user profile access to the specified device identifier.)

With respect to Claim 31, Alfred et al. disclose
wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 receive second audio data associated with the second user profile (Alfred et al. [0040] The system 200 controls access by checking that the user associated with the second user profile has met the criterion for access. This happens by the system accepting the utterance from the user associated with the second user profile 320); and 
 	perform speech processing on the second audio data to determine a request to authorize remote control with respect to the second user profile (Alfred et al. [0040] The system 200 controls access by checking that the user associated with the second user profile has met the criterion for access. This happens by the system accepting the utterance from the user associated with the second user profile 320 and converting it into a digital signal using the ASR 220. The second user profile 320 then recognizes that there is an access parameter 610 created by the first user profile. The second user profile 320 then generates a query via the synthesizer 420 to elicit information to test if the user has met the criterion of the access parameter 610. The user then responds to the query which is received as an utterance 210 into the system 200 and converted into a digital signal by the ASR 220. The second user profile 320 then checks the response to the query against the criterion of the access parameter 610. If the criterion is met, access is granted, if the criterion is not met, access is denied, [0052] The method may also further include receiving a request for access from a user associated with the at least one second user profile, converting the request for access to an evaluation text using the automatic speech recognition module and evaluating the evaluation text for meeting the at least one access parameter, wherein an evaluation result is generated that contains an allowance or denial of access to the device. Yet another aspect of the embodiment includes converting the evaluation text to an evaluation request text using the identifiers, generating an evaluation request from the evaluation request text, communicating the evaluation request to a user associated with the at least first user profile, receiving an evaluation answer from the user associated with the at least first user profile, determining whether the evaluation answer is an allowance or denial and, if the evaluation answer is an allowance, granting access to the identifiers, if the evaluation answer is a denial, denying access to the identifiers.) 

With respect to Claim 32, Alfred et al. disclose
wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 receive, from the second device, an indication authorizing remote control with respect to the second user profile (Alfred et al. [0028] Fig. 2 represents an embodiment of the present invention where a device is controlled by the user calling into the system 200 from a telephone, either land-line, cellular, or VoIP or any other communication system to access a user profile 230 that allows the user to control a device 240, [0035] the parent may say, “Access John’s profile and remove the television, [0042] The system can also allow the first user to control access to the identifiers of the second user.)

With respect to Claim 33, Alfred et al. disclose
wherein the instructions that cause the system to cause the command to be executed comprise instructions that, when executed by the at least one processor, further cause the system to: 
 determine, based on the second user profile, a recipient device configured to perform the action, the recipient device associated with the second user profile (Alfred et al. [0028] [0028] The user’s utterance 210 is converted to a text or digital signal by an automatic speech recognition (ASR) module 220. The text or digital signal is any signal that can be recognized by the system 200 and used to implemented the commands of the user. Control to the device 240 is governed by the device identifiers that convert the digital signal from the ASR module 220, to a device specific control language that the system 200 uses to control the device 240. Based on the text resulting from the user’s call, the system 200 identifies what device 240 is to be controlled, [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510) ; and 
 send an instruction to the recipient device to perform the action (Alfred et al. [0028] Once the device 240 is identified, the instructions are given to the device 240, and the device 240 executes the command.)

With respect to Claim 34, Alfred et al. disclose
 	wherein the instructions that cause the system to determine that the command received from first device is permitted with respect to the second user profile comprise instructions that, when executed by the at least one processor, further cause the system to: 
 determine that a speaker identifier is associated with granted remote control of the second user profile (Alfred et al. [0045] Another embodiment of the system 200 is where the user profile 230 is protected by security features in order to protect the user profile 230 from being misused or misappropriated. Security features are commonly known and can be anything from personal pin numbers for each user profile or a spoken password. A further feature of this embodiment could include the use of voice identification software that recognizes the user's voice in order to grant access to the user profile. This combines the higher security of voice recognition with a password in order to create an added layer of security to protect access to private information); and 
 determine, using voice recognition, that the audio data is associated with the speaker identifier (Alfred et al. [0045] Another embodiment of the system 200 is where the user profile 230 is protected by security features in order to protect the user profile 230 from being misused or misappropriated. Security features are commonly known and can be anything from personal pin numbers for each user profile or a spoken password. A further feature of this embodiment could include the use of voice identification software that recognizes the user's voice in order to grant access to the user profile. This combines the higher security of voice recognition with a password in order to create an added layer of security to protect access to private information.)

With respect to Claim 40, Alfred et al. disclose
  	wherein determining that the command received from first device is permitted with respect to the second user profile comprises: 
 	determining a duration corresponding to a permission for an input from the first device to cause an action associated with the second user profile (Alfred et al. [0044] A further aspect of the system involves the modification of the device identifiers to regulate access to the devices. An example modification involves varying time. This is used to control access to the identifiers so they can only be used during certain times of the day or for only a certain amount of time. Further examples include a manager allowing his or her employees to access the vacation schedule for only a two week period at the beginning of every calendar year, after which time the employee must have managerial permission to take days off. In a residential application, a parent may allow a child to use the computer for one hour every night and then have the child denied access after that time. Using time as a variable allows a much more dynamic interaction between the two user profiles in order to cater to individual needs of each user and not be confined to bright line yes or no parameters in the use of the system); and  
 	determining the audio data was received during the duration (Alfred et al. [0044] A further aspect of the system involves the modification of the device identifiers to regulate access to the devices. An example modification involves varying time. This is used to control access to the identifiers so they can only be used during certain times of the day or for only a certain amount of time. Further examples include a manager allowing his or her employees to access the vacation schedule for only a two week period at the beginning of every calendar year, after which time the employee must have managerial permission to take days off.)

With respect to Claim 41, Alfred et al. disclose
further comprising: 
 	after receiving the audio data, associating the first device with the second user profile for a duration (Alfred et al. [0043] When the child attempts to access the family computer, the first user profile recognizes this attempt and will only grant the second user profile access to the computer device identifier if the first user command, communicated through the first user profile, grants the access, [0044] This is used to control access to the identifiers so they can only be sued during certain times of the day or for only a certain amount of time);  
 	receiving a further input from the first device (Alfred et al. [0033] the utterance 210 received by the system 200 is converted to a digital signal using the ASR module 220, Fig. 3 element 210 utterance, element 310 first user profile); and 
 	processing the further input with respect to the second user profile (Alfred et al. [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510.) 

With respect to Claim 42, Alfred et al. disclose
wherein the instructions that cause the system to determine that the command received from first device is permitted with respect to the second user profile comprise instructions that, when executed by the at least one processor, further cause the system to: 
 	determine a duration corresponding to a permission for an input from the first device to cause an action associated with the second user profile (Alfred et al. [0044] A further aspect of the system involves the modification of the device identifiers to regulate access to the devices. An example modification involves varying time. This is used to control access to the identifiers so they can only be used during certain times of the day or for only a certain amount of time. Further examples include a manager allowing his or her employees to access the vacation schedule for only a two week period at the beginning of every calendar year, after which time the employee must have managerial permission to take days off. In a residential application, a parent may allow a child to use the computer for one hour every night and then have the child denied access after that time. Using time as a variable allows a much more dynamic interaction between the two user profiles in order to cater to individual needs of each user and not be confined to bright line yes or no parameters in the use of the system); and  
 	determine the audio data was received during the duration (Alfred et al. [0044] A further aspect of the system involves the modification of the device identifiers to regulate access to the devices. An example modification involves varying time. This is used to control access to the identifiers so they can only be used during certain times of the day or for only a certain amount of time. Further examples include a manager allowing his or her employees to access the vacation schedule for only a two week period at the beginning of every calendar year, after which time the employee must have managerial permission to take days off

With respect to Claim 43, Alfred et al. disclose
wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to: 
 	after receipt of the audio data, associate the first device with the second user profile for a duration (Alfred et al. [0043] When the child attempts to access the family computer, the first user profile recognizes this attempt and will only grant the second user profile access to the computer device identifier if the first user command, communicated through the first user profile, grants the access, [0044] This is used to control access to the identifiers so they can only be sued during certain times of the day or for only a certain amount of time);  
 	receive a further input from the first device (Alfred et al. [0033] the utterance 210 received by the system 200 is converted to a digital signal using the ASR module 220, Fig. 3 element 210 utterance, element 310 first user profile); and 
 	process the further input with respect to the second user profile (Alfred et al. [0034] The children’s profile 534 contains identifiers to access and control for each of five devices the parent profile has deemed appropriate for the children’s profile 534. In order to control the television device 530 the child mush have access to the TV identifier 510.) 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892.
a.	Venkataraman et al. (US 2016/0094874 A1.) In this reference, Venkataraman et al. disclose a method/a system for granting authorization to control a user device.
b.	Mutagi (US 2015/0154976 A1.) In this reference, Mutagi disclose a method/a system for remotely control a device based on the user’s profile. 
c. 	Lee (US 2018/0215280 A1.) In this reference, Lee disclose a method/a system for grating or rejecting the request for use to the charging control apparatus 100 according to the user input. 

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655